             Case 4:17-cv-07025-SBA Document 116 Filed 02/14/19 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTE ORDER

DATE: February 14, 2019                                                      Time in Court: 30 minutes

JUDGE: SAUNDRA BROWN ARMSTRONG                                               Court Reporter: (unreported)

Courtroom Deputy: Doug Merry

CASE NO. 17-cv-07025-SBA

TITLE: Stardock Systems, Inc. v. Reiche, et al.

COUNSEL:
Deanna Kunze – Stardock Systems, Inc. and Valve Corporation
Stephen Steinberg, Sean McTigue, Mark Palmer – Paul Reiche III and Robert Frederick Ford
Jessica Medina, Tricia Legittino – GOG Limited and GOG Poland sp. z.o.o.

PROCEEDINGS: Telephonic Case Management Conference

RESULTS:

Court issues amended pretrial schedule, as follows:

  Deadline to Amend Pleadings                         Closed
  Provide Prior Written Discovery to GOG               2/28/19
  Close of Written Fact Discovery                      5/29/19
  Close of All Fact Discovery                          7/31/19
  Expert Disclosure and Reports                        8/14/19
  Rebuttal Expert Designation                          9/11/19
  Close of Expert Discovery                            9/25/19
  Law and Motion Cut Off                              11/13/19 at 2PM
  Jury Trial (5-6 days)                                3/23/20 at 10AM
  Pretrial Conference                                  3/11/20 at 2PM

  Pretrial Preparation Due                             1/24/20
  MILS/Objections to Evidence                           2/7/20
  Responses to MILS/Objections to Evidence             2/14/20
  Replies                                              2/21/20

  Final MSC                                           11/18/19-1/17-20

Court advised parties that, absent exigent and unforeseen circumstances, no further modification of the
pretrial schedule will be permitted. Parties to meet and confer regarding settlement and/or mediation.
Parties may file a stipulation and proposed order for referral to a magistrate judge for further settlement
conference in advance of the final mandatory settlement conference; they may contact Courtroom
Deputy Doug Merry for scheduling assistance.
